Citation Nr: 1646614	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  14-28 333A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Processing Office in Buffalo, New York


THE ISSUE

Entitlement to participation in the Veterans Retraining Assistance Program (VRAP), to include whether the character of the appellant's discharge is a bar to the receipt of benefits administered by VA.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel





INTRODUCTION

The appellant had active service from August 1978 to October 1980.  He was released from service under other than honorable conditions.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2013 decisions issued by the Department of Veterans Affairs (VA) Regional Processing Office in Buffalo, New York, which determined that the appellant's service from August 1978 to October 1980 was dishonorable for VA purposes, and that he is not entitled to receive VRAP benefits based upon this period of service.
 
In January 2015, the appellant testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board has conducted a preliminary review of this matter, but has found that further evidentiary development is warranted before a final decision may be reached.
 
A November 2013 administrative decision determined that the appellant's character of discharge was a bar to VRAP benefits.  Specifically, it was determined that his service from August 1978 to October 1980 was dishonorable for VA purposes, and he was not entitled to receive VA education benefits based upon this period of service.  The AOJ noted that the appellant was discharged under conditions "Other Than Honorable" due to a pattern of willful and persistent misconduct.
A Veteran is defined as "a person who served in the active military, naval, or air service, and who was discharged or released under conditions other than dishonorable."  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).
 
Under the relevant regulations, claimants are barred from receipt of VA compensation benefits if his or her discharge or release from service is considered to have been issued under dishonorable conditions.  This is the case if the discharge or release occurs following one of a number of offenses, to include willful and persistent misconduct.  38 C.F.R. § 3.12(d).  With regard to willful and persistent misconduct, a discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise, honest, faithful, and meritorious.
 
In any event, a discharge or release from service under any of the above conditions specified in 38 C.F.R. § 3.12 is a statutory or regulatory bar to the payment of benefits unless it is found that the person was "insane" at the time of committing the offense causing such discharge or release or unless otherwise specifically provided.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).
 
VA regulations provide that an insane person is one (1) who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (2) who interferes with the peace of society; or (3) who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).  When the question is whether an individual was insane at the time of an offense leading to his court-martial or discharge, the rating agency will base its decision on all the evidence procurable relating to the period involved, and apply the definition of paragraph (a).  38 C.F.R. § 3.354(b).  Mental illness is not identical to "insanity."  Beck v. West, 13 Vet. App. 535, 539 (2000).
 
In addition, the Court has held that the insanity need only exist at the time of the commission of the offense leading to the person's discharge, and that there is no requirement of a causal connection between the insanity and the misconduct.  Struck v. Brown, 9 Vet. App. 145 (1996).  There still must be competent evidence, though, establishing the appellant was insane at the time of the offenses in question leading to the other than honorable discharge.  Zang v. Brown, 8 Vet. App. 246, 254 (1995).  In addition, the Court held that "a determination of whether a person is insane is in effect a determination of whether that person's actions were intentional and thus the result of willful misconduct."  Id. at 254.
 
In May 1997, the VA General Counsel discussed the intended parameters of the types of behavior which were defined as insanity under 38 C.F.R. § 3.354(a).  It was indicated that behavior involving a minor episode or episodes of disorderly conduct or eccentricity does not fall within the definition of insanity in that regulation.  It was further indicated that a determination of the extent to which an individual's behavior must deviate from his normal method of behavior could best be resolved by adjudicative personnel on a case-by-case basis in light of the authorities defining the scope of the term insanity.  VAOPGCPREC 20-97 (May 22, 1997).
 
The Board finds that a remand is necessary in order to obtain an opinion as to whether the appellant was insane at the time he committed the offense(s) that led to his discharge.  As noted previously, when a rating agency is concerned with determining whether an appellant was insane at the time he committed an offense leading to his courts-martial, discharge or resignation, it will base its decision on all the evidence procurable relating to the period involved.
 
In this regard, the Veteran provided testimony that he believes he was depressed during service, and that his behavior was due to his mental state.  The Veteran has submitted statements from various people in his life attesting to the fact that he has turned his life around since service, and that his behavior is exemplary.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure the appellant's service treatment records from his period of active duty from August 1978 to October 1980 are associated with the claims file.

2.  Next, arrange to have the appellant's record forwarded to a VA psychologist or psychiatrist for review.  The examiner should be asked to review the record and offer an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the appellant was "insane" at the time he committed the offense(s) leading to his discharge.
 
In offering his or her opinion, the examiner should consider and apply VA's definition of an "insane" person as "one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted on such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides."
 
The need for an examination and/or interview of the appellant is left to the discretion of the examiner selected to offer the requested opinion.
 
A complete rationale for all opinions should be provided.

3.  Finally, the appellant's claim should be readjudicated.  If the claims remain denied, the appellant should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




